To compel respondent to pay over one-half of an amount received by him from one Neff, as a liquor tax for 1890.
Denied February 27, 1891, without costs.
It appeared that relator had claimed and received from respondent one-half of the tax collected from Neff for the year 1889, when not entitled to it, because the territory in which Neff’s place of business was located was not included within the village until after the tax became due and payable, and respondent claimed the right to set off the payment so made against the amount collected for 1890.